Citation Nr: 1310307	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  12-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1957 to January 1959, with a prior period of Reserve service of approximately three years and six months.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence is insufficient to decide this appeal, as the most recent VA examination reflects findings indicating possible neurological manifestations of the Veteran's cervical spine disability, but the examiner did not either explain these findings or render a related diagnosis.  Given this inadequacy, coupled with the approximate lapse of three years since the Veteran was last examined, a new VA examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2012 to the present.

2.  Schedule the Veteran for a VA spinal examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to record the Veteran's reported symptoms of his cervical spine disability and all clinical findings, to include his ranges of cervical spine motion and whether there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A neurological examination is to be performed, and the examiner is to include an explanation regarding any abnormal findings recorded, to include their etiology.
If the findings indicate a neurological disorder related to the Veteran's cervical spine disability, the examiner is to state the related diagnosis, indicate the affected radicular group, and characterize the severity as indicative of mild, moderate, or severe incomplete paralysis of the affected radicular group, or complete paralysis of the affected radicular group.

The examiner is to address the following clinical findings, recorded during the Veteran's March 2010 VA examination, and state their clinical significance, to include whether they indicated neurological manifestations of the Veteran's cervical spine disability:  

Bilateral wrist flexion motor examination, 4 of 5 (active movement against some resistance)

Bilateral wrist extension motor examination, 4 of 5 (active movement against some resistance)

Bilateral triceps reflex examination, 1+ (hypoactive)

Bilateral triceps reflex examination, 1+ (hypoactive)

Bilateral brachioradialis reflex examination (findings corresponding to the site of the Veteran's cervical spondylosis at C5-C6), 0 (absent)

Bilateral finger jerk examination, 0 (absent)

If the examiner determines that these 2010 findings were related to the Veteran's cervical spine disability, the examiner is to state the related diagnosis, indicated the affected radicular group, and characterize the severity of the impairment as indicative of mild, moderate, or severe incomplete paralysis of the affected radicular group, or complete paralysis of the affected radicular group.

The examiner is to offer an opinion regarding the impact of the Veteran's cervical spine disability on his employability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the full benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


